Per Curiam.

Gov. R. V(10)(b) provides:
“After an answer has been filed or the time for answer has elapsed, if the complaint or answer alleges mental illness supported by a certified copy of a journal entry of a court of competent jurisdiction adjudicating mental illness, or if the Board finds existing mental illness after an examination provided in (d) hereof, the Boiard shall forthwith certify the complaint to this Court and the Court may suspend the Eespondent from the practice of law.”
Gov. E. V(10)(d) provides:
“Any suspension under this section may be terminated on Eespondent’s application to the Board and a showing of removal of the cause for suspension, which is certified by the Board to, and affirmed by, the Court.”
Eespondent submits that he proved at the hearing in the instant cause that he was, at the time that his offenses were committed, suffering from a mental illness, to-*100wit, alcoholism. Respondent avers that his subsequent recovery from alcoholism constitutes a cure thereof within Gov. R. V(10)(d).
Respondent misapprehends Gov. R. V(10)(b). The provisions of that rule obtain only in controversies wherein a respondent proves he is mentally ill at the time of his. disciplinary action. Gov. R. V(10)(b) is not relevant at. that juncture when the respondent has, as is alleged in the instant cause, recovered. Furthermore, although alcoholism may be a factor to consider in mitigation of discipline, it is ordinarily not a mental illness comprehended by Gov. R. V(10)(b).
It is the considered judgment of this court that respondent be indefinitely suspended from the practice of' law for his violations of the Code of Professional Responsibility.

Judgment accordingly.

O’Neill, C. J., Herbert, Celebrezze, W. Brown, P. Brown, Sweeney and Locher, JJ., concur.